                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DIVISION OF MISSOURI

JOSEPH W. BROWN and                          )
MANDY R. BROWN                               )
                                             )
                     Plaintiffs,             )
                                             )
vs.                                          )   Cause No.
                                             )
PRO TRUCKING, INC.                           )   JURY DEMAND
Serve Registered Agent at:                   )
 Truck Process Agents of America, Inc.       )
 c/o Parson and Nunan, Inc.                  )
 106 N Fourth                                )
 Edina, MO 63537                             )
                                             )
JAKE S. PETERSON                             )
Serve at:                                    )
 88732 County Road 46                        )
 Albert Lea, MN 56007                        )
                                             )
                     Defendants.

                                      COMPLAINT

       COME NOW Plaintiffs, Joseph W. Brown and Mandy R. Brown, by and through

their attorneys of record, Bradley L. Bradshaw, M.D., J.D. and Jonathan P. Davis, of

Brad Bradshaw, M.D., J.D., L.C., and for their claims and causes of action against the

Defendants Pro Trucking, Inc. (hereinafter “Pro Trucking”), and Jake S. Peterson

(hereinafter “Peterson”), allege and state as follows:

                                       PLAINTIFFS

1.     That Plaintiff, Joseph W. Brown, is an individual citizen and resident of

       Independence, Jackson County, Missouri.

2.     That Plaintiff, Mandy R. Brown, is an individual citizen and resident of

       Independence, Jackson County, Missouri.




          Case 4:19-cv-00279-BP Document 1 Filed 04/09/19 Page 1 of 8
                                    DEFENDANTS

3.   That Defendant Pro Trucking is a corporation in good standing in the State of

     Minnesota, whose principal place of business is located at 77917 209th Street,

     Albert Lea, Freeborn County, Minnesota 56007; and, its registered agent for

     service of process is Truck Process Agents of America, Inc. c/o Parson and

     Nunan, Inc. who can be served at 106 N Fourth, Edina, Knox County, Missouri

     63537.

4.   That Defendant Peterson is an individual citizen who is a resident of the State of

     Minnesota and can be served at his residence address of 88732 County Road

     46, Albert Lea, Freeborn County, Minnesota, 56007.

                            JURISDICTION AND VENUE

6.   That the acts hereinafter mentioned giving rise to this cause of action all occurred

     in Jackson County, Missouri; that the causes of action alleged are torts; that

     Plaintiffs’ damages exceed $75,000; and that, pursuant to 28 U.S.C. §1332(a),

     this Court has jurisdiction and venue, respectively, in this cause.

                                      AGENCY

7.   That Defendant Pro Trucking at all relevant times herein mentioned, regularly

     employed Defendant Peterson; that Defendant Peterson, at all relevant times

     herein mentioned, was an agent, servant, statutory employee or employee of

     said Defendant Pro Trucking and acting within the course and scope of his

     employment or agency with said Defendant at all relevant times herein

     mentioned and, as such, rendered said Defendant liable for his acts of

     negligence as agent and upon the doctrine of respondeat superior, and apparent




        Case 4:19-cv-00279-BP Document 1 Filed 04/09/19 Page 2 of 8
      authority.

8.    That Defendant Pro Trucking cloaked Defendant Peterson with apparent

      authority, and Defendant Pro Trucking further created in the public’s mind,

      including Plaintiffs’, that Defendant Peterson was an agent, servant, statutory

      employee or employee of Defendant Pro Trucking

9.    That additionally, Defendant Pro Trucking and Defendant Peterson, and each of

      them, had an absolute duty to operate the tractor and trailer in a reasonable and

      competent fashion without negligence.

10.   That Defendant Pro Trucking was a motor carrier as the term is defined within

      the meaning of the Federal Motor Carrier Safety Regulations set forth in Title 49

      of the CFR.

                           FACTS OF THE OCCURRENCE

11.   That on or about March 19th, 2018 at approximately 2:50 p.m., Plaintiff Joseph

      W. Brown was traveling east on Interstate 470 in a 2009 Chevy Express when he

      had to stop for congested traffic due to a construction zone in Lees Summit,

      Jackson County.

12.   That on or about March 19th, 2018 at approximately 2:50 p.m., Defendant

      Peterson, employee of Defendant Pro Trucking, was operating a 1985

      Freightliner pulling a 2004 Transcraft Eagle trailer owned by Defendant Pro

      Trucking traveling east on Interstate 470 in Lees Summit, Jackson County,

      Missouri.

13.   At the aforementioned time and place, Defendant Peterson failed to stop for

      congested traffic and collided with the rear of Plaintiff Joseph W. Brown’s vehicle.




         Case 4:19-cv-00279-BP Document 1 Filed 04/09/19 Page 3 of 8
14.   That at the aforementioned time and place, Defendant Peterson, employee of

      Defendant Pro Trucking, negligently and carelessly caused the tractor that he

      was operating to come into violent contact with the 2009 Chevy Express,

      severely and permanently injuring Plaintiff Joseph W. Brown.

                                  COUNT I
                     NEGLIGENCE OF DEFENDANT PETERSEN

      COMES NOW Plaintiff Joseph W. Brown, by and through his attorney, and for his

claim and cause of action on Count I of this Compliant against Defendant Peterson,

alleges and states as follows:

15.   Plaintiff hereby incorporates the preceding paragraphs of this Complaint as

      though fully set forth herein.

16.   That the Defendant Peterson was careless and negligent in one, more than one,

      or all the following respects, to-wit:

      a.     In failing to keep a careful lookout;

      b.     In operating the vehicle in an unsafe manner;

      c.     In driving at an excessive speed;

      d.     In failing to stop, swerve, slacken his speed, sound a warning, or slacken

             his speed and sound a warning, or swerve and sound a warning;

      e.     In allowing Defendants’ tractor to collide with the rear of Plaintiff’s vehicle;

             and

      f.     All other acts of negligence learned through discovery.

                                   COUNT II
            VICARIOUS LIABILITY OF DEFENDANT PRO TRUCKING, INC.




           Case 4:19-cv-00279-BP Document 1 Filed 04/09/19 Page 4 of 8
      COMES NOW Plaintiff Joseph W. Brown, by and through his attorney, and for his

claim and cause of action on Count II of this Compliant against Defendant Pro Trucking,

alleges and states as follows:

17.   Plaintiff hereby incorporates the preceding paragraphs of this Complaint as

      though fully set forth herein.

18.   That the Defendant Peterson was an agent, servant, employee, or statutory

      employee of Defendant Pro Trucking and was operating in the course and scope

      of his agency, employment or statutory employment at the time of the crash.

19.   That Defendant Pro Trucking is vicariously liable for the negligent acts or

      omissions of Defendant Peterson.

           INJURIES AND DAMAGES OF PLAINTIFF JOSEPH W. BROWN

20.   That in one or more of the respects submitted above, directly caused or directly

      contributed to cause serious and permanent damage and/or injuries to Plaintiff

      Joseph W. Brown in one, more than one, or all the following respects, to-wit:

      a.     That Plaintiff Joseph W. Brown has suffered painful, permanent, and

             progressive bodily injury to his head, neck and back, which required

             physical therapy and medications; and, strains and sprains to multiple

             parts of his body;

      b.     That Plaintiff Joseph W. Brown has suffered and will continue to suffer

             from severe and violent injury to his ligaments, nerves, bones, and tissues

             throughout his body;

      c.     That Plaintiff Joseph W. Brown suffered serious worsening of multiple pre-

             existing illnesses to the extent such even existed;




           Case 4:19-cv-00279-BP Document 1 Filed 04/09/19 Page 5 of 8
      d.     That as a direct and proximate cause of Defendants’ negligence, Plaintiff

             Joseph W. Brown has incurred, and will incur in the future, significant

             medical bills and expenses, healthcare expenses, and prescription

             expenses, the exact amount of which are presently unknown; and,

      e.     That as a direct and proximate cause of Defendants’ Pro Trucking, Inc.

             and Peterson negligence, Plaintiff Joseph W. Brown has suffered pain,

             physical impairment and loss of life's enjoyment.

      WHEREFORE, Plaintiff Joseph W. Brown prays for judgment against Defendant

Peterson on Count I of this Complaint and Defendant Pro Trucking, Inc. on Count II of

this Complaint in an amount that is fair and reasonable as determined by either the

court and a jury, and those damages permitted by law; for Plaintiff’s costs herein

expended and incurred, and for such further and other relief as deemed just and proper

under the premises.

                                        COUNT III
                                       CONSORTIUM

      COMES NOW, Plaintiff Mandy R. Brown, by and through her attorney, and for

her claim and cause of action on Count III of this Complaint against Defendant Peterson

and Defendant Pro Trucking, alleges and states as follows:

21.   Plaintiff hereby incorporates the preceding paragraphs of this Complaint as

      though fully set forth herein.

22.   That Plaintiff Mandy R. Brown, at all times mentioned herein, was the wife of

      Plaintiff Joseph W. Brown, and as a a result of the Defendants’ negligence in the

      aforementioned collision and the resultant injuries to her husband as previously

      described, Plaintiff Mandy R. Brown has lost the services and consortium of



           Case 4:19-cv-00279-BP Document 1 Filed 04/09/19 Page 6 of 8
      Plaintiff Joseph W. Brown and has been required to incur and expend sums of

      money for the medical care and treatment of Plaintiff Joseph W. Brown and will in

      the future be required to expend sums of money for such services.

      WHEREFORE, Plaintiff prays for judgment against the Defendants Peterson and

Pro Trucking on Count III of this Complaint in an amount that is fair and reasonable as

determined by either the court and a jury, and those damages permitted by law; for

Plaintiff’s costs herein expended and incurred, and for such further and other relief as

deemed just and proper under the premises.

                                        Respectfully Submitted,

                                        BRAD BRADSHAW, M.D., J.D., L.C.
                                        1736 E. Sunshine, Suite 600
                                        Springfield, MO 65804
                                        (417) 333-3333; FAX (417) 889-9229

                                        By:____________________________
                                            Bradley L. Bradshaw, M.D., J.D.
                                        Bar Numbers:
                                        Kansas             15801
                                        Missouri           41683
                                        Iowa               AT0013939
                                        Texas              00789165
                                        Washington, D.C. 441423
                                        brad@semitrucklaw.com

                                        By:___________________________
                                            Jonathan P. Davis
                                        Bar Numbers:
                                        Missouri     60988
                                        Arkansas     2009080
                                        jondavis@semitrucklaw.com
                                        ATTORNEYS FOR PLAINTIFFS




          Case 4:19-cv-00279-BP Document 1 Filed 04/09/19 Page 7 of 8
                                    JURY DEMAND

      Plaintiff hereby requests a 12-person jury trial in the above-captioned cause in

accordance with the laws of the State of Missouri.

                                        ____________________________________
                                        Bradley L. Bradshaw, M.D., J.D.


                                        ____________________________________
                                        Jonathan P. Davis




          Case 4:19-cv-00279-BP Document 1 Filed 04/09/19 Page 8 of 8
